UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. ALIBABA GROUP HOLDING LTD. Meeting Date:OCT 08, 2015 Record Date:AUG 13, 2015 Meeting Type:ANNUAL Ticker:BABA Security ID:01609W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Joseph C. Tsai as Director Management For Against 1.2 Elect Jonathan Zhaoxi Lu as Director Management For Against 1.3 Elect J. Michael Evans as Director Management For Against 1.4 Elect Borje E. Ekholm as Director Management For For 1.5 Elect Wan Ling Martello as Director Management For For 2 Approve PricewaterhouseCoopers as Independent Auditors Management For For AMERICA MOVIL S.A.B. DE C.V. Meeting Date:APR 18, 2016 Record Date:APR 15, 2016 Meeting Type:SPECIAL Ticker:AMX L Security ID:02364W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Directors for Series L Shares Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against ANHEUSER-BUSCH INBEV SA Meeting Date:APR 27, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL Ticker:ABI Security ID:B6399C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 3.60 per Share Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7 Ratify Deloitte as Auditors and Approve Auditors' Remuneration Management For For 8a Approve Remuneration Report Management For Against 8b Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For Against 9.a Approve Change-of-Control Clause Re : Restated USD 9 Billion Senior Facilities Agreement of Aug. 28, 2015 Management For For 9.b Approve Change-of-Control Clause Re : USD 75 Billion Senior Facilities Agreement of Oct. 28, 2015 Management For For 10 Acknowledge Cancellation of VVPR Strips Management For For 11 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For BANCO BRADESCO S.A. Meeting Date:MAR 10, 2016 Record Date:FEB 12, 2016 Meeting Type:ANNUAL Ticker:BBDC4 Security ID:059460303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 4.a.i Elect Luiz Carlos de Freitas and Joao Batistela Biazon (Alternate) as Fiscal Council Member Nominated by Preferred Shareholders Shareholder None Abstain BEIJING CAPITAL LAND LTD. Meeting Date:MAY 24, 2016 Record Date: Meeting Type:SPECIAL Ticker:2868 Security ID:Y0771C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Sun Baojie as Director Management For For BIOCON LIMITED Meeting Date:JUL 24, 2015 Record Date:JUL 18, 2015 Meeting Type:ANNUAL Ticker:532523 Security ID:Y0905C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend Payment Management For For 3 Elect J. Shaw as Director Management For For 4 Elect R. Mazumdar as Director Management For For 5 Approve S.R. Batliboi & Associates LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Appointment and Remuneration of K. Mazumdar-Shaw as Chairman & Managing Director Management For For 7 Elect J. Levin as Independent Director Management For For 8 Elect V.K. Kuchroo as Independent Director Management For For 9 Approve Remuneration of Cost Auditors Management For For 10 Adopt New Articles of Association Management For For 11 Approve Implementation of Biocon Limited Employee Stock Option Plan 2000 through Biocon India Limited Employees' Welfare Trust (ESOP Trust) Management For For 12 Approve Acquisition of Shares by ESOP Trust from the Secondary Market for Implementation of the ESOP Scheme Management For For BIOCON LIMITED Meeting Date:JUN 30, 2016 Record Date:JUN 23, 2016 Meeting Type:ANNUAL Ticker:532523 Security ID:Y0905C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend Payment Management For For 3 Reelect Arun S Chandavarkar as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect M. Damodaran as Independent Director Management For For 6 Approve Remuneration of Cost Auditors Management For For 7 Approve Stock Option Plans Grants to Employees of the Company Management For For BLOOMBERRY RESORTS CORPORATION Meeting Date:JUN 07, 2016 Record Date:MAY 12, 2016 Meeting Type:ANNUAL Ticker:BLOOM Security ID:Y0927M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Call to Order Management For For 2 Determination of Existence of Quorum Management For For 3 Approve Report of the Chairman Management For For 4 Approve Report of the President Management For For 5 Approve Audited Financial Statements Management For For 6.1 Elect Enrique K. Razon, Jr. as Director Management For For 6.2 Elect Jose Eduardo J. Alarilla as Director Management For Against 6.3 Elect Thomas Arasi as Director Management For Against 6.4 Elect Christian R. Gonzalez as Director Management For Against 6.5 Elect Donato C. Almeda as Director Management For Against 6.6 Elect Carlos C. Ejercito as Director Management For For 6.7 Elect Jon Ramon Aboitiz as Director Management For For 7 Appoint External Auditor Management For For 8 Approve Other Matters Management For Against BM&FBOVESPA S.A. Meeting Date:APR 18, 2016 Record Date: Meeting Type:ANNUAL Ticker:BVMF3 Security ID:P1R0U2138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income Management For For 3 Elect Director Management For Against 4 Approve Remuneration of Company's Management Management For For BM&FBOVESPA S.A. Meeting Date:MAY 20, 2016 Record Date: Meeting Type:SPECIAL Ticker:BVMF3 Security ID:P1R0U2138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Capital Increase of Wholly-Owned Subsidiary Companhia Sao Jose Holding Management For For 2 Approve Merger Agreement between the Company and CETIP S.A. - Mercados Organizados Management For For 3 Ratify Apsis Consultoria e Avaliacoes Ltda as the Independent Firm to Appraise Proposed Transaction Management For For 4 Approve Independent Firm's Appraisal Management For For 5 Approve Merger between the Company and CETIP S.A. - Mercados Organizados Management For For 6 Approve Issuance of Shares in Connection with the Merger Management For For 7.A Amend Articles 3, 22, 28, 35, 30, 45, 51 and 84 Management For For 7.B Amend Articles 10, 16, 23, 30, 35, 53, 29, 38, 45, 50, 80 and 82 Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:JUN 03, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:1114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2A Elect Wang Shiping as Director Management For For 2B Elect Lei Xiaoyang as Director Management For For 2C Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4B Authorize Repurchase of Issued Share Capital Management For For 4C Authorize Reissuance of Repurchased Shares Management For Against BUKWANG PHARMACEUTICAL CO. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A003000 Security ID:Y1001U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For For 4 Elect Two Members of Audit Committee Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For CATCHER TECHNOLOGY CO., LTD. Meeting Date:MAY 19, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Issuance of Marketable Securities via Private Placement Management For For 5.1 Elect Lih-Chyun Shu with ID No.C120732XXX as Independent Director Management For For 5.2 Elect Mon-Huan Lei with ID No.E121040XXX as Independent Director Management For For 5.3 Elect Wen-Chieh Huang with Shareholder No.00026941 as Independent Director Management For For 5.4 Elect Non-Independent Director No.1 Shareholder None Against 5.5 Elect Non-Independent Director No.2 Shareholder None Against 5.6 Elect Non-Independent Director No.3 Shareholder None Against 5.7 Elect Non-Independent Director No.4 Shareholder None Against 6 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Management For Against CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:APR 19, 2016 Record Date: Meeting Type:ANNUAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Company's Management Management For Against 4 Elect Directors Management For For CETIP S.A. - MERCADOS ORGANIZADOS Meeting Date:MAY 20, 2016 Record Date: Meeting Type:SPECIAL Ticker:CTIP3 Security ID:P2325R149 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Waive Mandatory Offer Requirement Management For For 2 Approve Merger Agreement between the Company and BM&FBovespa S.A. Management For For 3 Approve Merger of the Company with BM&FBovespa S.A. Management For For 4 Authorize Board to Subscribe to New Shares in Connection with the Transaction, and Ratify and Execute Approved Resolutions Management For For 5 Approve, In Case the Company Does Not Obtain Waivers by Debenture Holders, the Redemption of the Debentures Owned By These Holders Management For For CHEMICAL WKS OF RICHTER GEDEON PLC Meeting Date:APR 26, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:RICHTER Security ID:X3124S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For For 2 Authorize Company to Produce Sound Recording of Meeting Proceedings Management For For 3 Elect Chairman and Other Meeting Officials Management For For 4 Approve Consolidated Financial Statements and Statutory Reports Management For For 5 Approve Management Board Report on Company's Operations Management For For 6 Approve Allocation of Income and Dividends of HUF 72 per Share Management For For 7 Approve Allocation of HUF 48.01 Billion to Reserves Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Company's Corporate Governance Statement Management For For 10 Amend Bylaws Management For For 11 Amend Art. 17.1 of Bylaws Re: Auditor's Term of Mandate Management For For 12 Approve Issuance of Shares with or without Preemptive Rights Management For For 13 Receive Information on the Acquisition of Own Shares Management For For 14 Authorize Share Repurchase Program Management For For 15 Reelect Gabor Gulacsy as Management Board Member Management For For 16 Reelect Csaba Lantos as Management Board Member Management For For 17 Reelect Christopher William Long as Management Board Member Management For For 18 Reelect Norbert Szivek as Management Board Member Management For For 19 Approve Remuneration of Management Board Members Management For For 20 Approve Annual Additional Remuneration of Chairman and Members of Management Board for Their Service in Fiscal Year 2015 Shareholder For For 21 Approve Remuneration of Supervisory Board Members Management For For 22 Renew Appointment of PWC as Auditor Management For For 23 Approve Remuneration Auditor Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:OCT 28, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Carl Walter as Director Management For For 2 Elect Anita Fung Yuen Mei as Director Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:DEC 29, 2015 Record Date:NOV 27, 2015 Meeting Type:SPECIAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tang Xin as Director Management For For 2 Appoint Ernst & Young Hua Ming LLP as the PRC Auditor and Ernst & Young as the International Auditor for the Year 2016 Management For For 3 Approve Entrusted Investment and Management Agreement for Alternative Investments with Insurance Funds, Related Transactions and Annual Cap Management For For 4 Approve Issue of Debt Financing Instruments Management For For 5 Approve Overseas Issue of Senior Bonds Management For For 6 Approve Change of Business Scope Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 30, 2016 Record Date:APR 29, 2016 Meeting Type:ANNUAL Ticker:2628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board of Directors Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Financial Report Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Elect Leung Oi-Sie Elsie as Director Management For For 7 Approve Remuneration of Auditors Management For For 8 Approve Ernst & Young Hua Ming LLP as PRC Auditor and Ernst & Young as International Auditor Management For For 9 Approve Continued Donations to China Life Foundation Management For For 10 Approve Amendments to the Rules of Procedures for the Board of Directors Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA MOBILE LIMITED Meeting Date:MAY 26, 2016 Record Date:MAY 19, 2016 Meeting Type:ANNUAL Ticker:941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Shang Bing as Director Management For For 3.2 Elect Li Yue as Director Management For For 3.3 Elect Sha Yuejia as Director Management For Against 3.4 Elect Liu Aili as Director Management For For 4 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors for Hong Kong Financial Reporting and U.S. Financial Reporting Purposes, Respectively and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 23, 2015 Record Date:SEP 15, 2015 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of Major and Non-Major Continuing Connected Transactions Including the Relevant Proposed Caps and Related Transactions Management For Abstain CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:FEB 25, 2016 Record Date:JAN 25, 2016 Meeting Type:SPECIAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ma Yongsheng as Director Management For Against 2 Approve Provision of Completion Guarantee for Zhongtian Hechuang Energy Co. Ltd. Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 18, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Audited Financial Reports and Audited Consolidated Financial Reports Management For For 4 Approve 2015 Profit Distribution Plan Management For For 5 Approve PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Board to Determine the 2016 Interim Profit Distribution Management For For 7 Authorize Board to Determine the Proposed Plan for the Issuance of Debt Financing Instruments Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 29, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:BVN Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Appoint Auditors Management For For 4 Approve General Meeting Regulations Management For For COSCO PACIFIC LIMITED Meeting Date:FEB 01, 2016 Record Date:JAN 29, 2016 Meeting Type:SPECIAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CSPD SPA and FCHL SPA and Related Transactions Management For For COSCO PACIFIC LIMITED Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:1199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Huang Xiaowen as Director Management For Against 3.1b Elect Zhang Wei as Director Management For For 3.1c Elect Fang Meng as Director Management For Against 3.1d Elect Wang Haimin as Director Management For Against 3.1e Elect Ip Sing Chi as Director Management For For 3.1f Elect Fan Ergang as Director Management For For 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For Against 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against CPMC HOLDINGS LTD. Meeting Date:JUN 03, 2016 Record Date:MAY 31, 2016 Meeting Type:ANNUAL Ticker:906 Security ID:Y17739106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Zhang Xin as Director Management For For 3b Elect Wan Zaotian as Director Management For For 3c Elect Fu Tingmei as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against CPMC HOLDINGS LTD. Meeting Date:JUN 03, 2016 Record Date:MAY 31, 2016 Meeting Type:SPECIAL Ticker:906 Security ID:Y17739106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Framework Agreement, Annual Caps and Related Transactions Management For For 2 Elect Zhou Yuan as Director Management For For 3 Elect Shen Tao as Director Management For For DAELIM INDUSTRIAL CO. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A000210 Security ID:Y1860N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect Two Inside Directors and One Outside Director (Bundled) Management For For 3 Elect Park Sang-wook as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 09, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:1828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Yip Moon Tong as Director Management For For 3b Elect Glenn Robert Sturrock Smith as Director Management For For 3c Elect Cheung Kin Piu, Valiant as Director Management For For 3d Elect Chan Kay Cheung as Director Management For For 3e Elect Chan Hui Dor Lam, Doreen as Director Management For For 4 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 04, 2016 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Reelect Graham Allan as a Director Management For Abstain 3 Reelect George Ho as a Director Management For Against 4 Reelect Michael Kok as a Director Management For Against 5 Elect Jeremy Parr as a Director Management For Against 6 Reelect Lord Sassoon as a Director Management For Against 7 Elect John Witt as a Director Management For Against 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities With or Without Preemptive Rights Management For For DBS GROUP HOLDINGS LTD. Meeting Date:APR 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:D05 Security ID:Y20246107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Elect Euleen Goh as Director Management For For 6 Elect Danny Teoh as Director Management For For 7 Elect Piyush Gupta as Director Management For For 8 Elect Nihal Vijaya Devadas Kaviratne as Director Management For For 9 Approve Grant of Awards and Issuance of Shares Pursuant to the DBSH Share Plan Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Final Dividends for the Year Ended Dec. 31, 2015 Management For For 12 Approve Issuance of Shares Under the DBSH Scrip Dividend Scheme for the Dividends which may be Declared for the Year Ending Dec. 31, 2016 Management For For 13 Authorize Share Repurchase Program Management For For 14 Adopt New Constitution Management For For DR. REDDY'S LABORATORIES Meeting Date:JUL 31, 2015 Record Date:JUL 24, 2015 Meeting Type:ANNUAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend Payment Management For For 3 Elect G.V. Prasad as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Cost Auditors Management For For DR. REDDY'S LABORATORIES Meeting Date:SEP 17, 2015 Record Date:AUG 07, 2015 Meeting Type:SPECIAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Articles of Association Management For For DR. REDDY'S LABORATORIES Meeting Date:APR 01, 2016 Record Date:FEB 19, 2016 Meeting Type:SPECIAL Ticker:500124 Security ID:Y21089159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Repurchase Program Management For For DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTEX3 Security ID:P3593G146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Ratify Dividends Management For For 3.1 Elect Alfredo Egydio Arruda Villela Filho as Director Management For Against 3.2 Elect Alfredo Egydio Setubal as Director Management For Against 3.3 Elect Helio Seibel as Director Management For Against 3.4 Elect Ricardo Egydio Setubal as Director Management For Against 3.5 Elect Rodolfo Villela Marino as Director Management For Against 3.6 Elect Salo Davi Seibel as Director Management For Against 3.7 Elect Francisco Amauri Olsen as Independent Director Management For For 3.8 Elect Raul Calfat as Independent Director Management For For 3.9 Elect Andrea Laserna Seibel as Alternate Director Management For For 3.10 Elect Olavo Egydio Setubal Junior as Alternate Director Management For For 3.11 Elect Ricardo Villela Marino as Alternate Director Management For For 3.12 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote 4 Approve Remuneration of Company's Management Management For Against DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:DTEX3 Security ID:P3593G252 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Ratify Dividends Management For For 3.1 Elect Alfredo Egydio Arruda Villela Filho as Director Management For Against 3.2 Elect Alfredo Egydio Setubal as Director Management For Against 3.3 Elect Helio Seibel as Director Management For Against 3.4 Elect Ricardo Egydio Setubal as Director Management For Against 3.5 Elect Rodolfo Villela Marino as Director Management For Against 3.6 Elect Salo Davi Seibel as Director Management For Against 3.7 Elect Francisco Amauri Olsen as Independent Director Management For For 3.8 Elect Raul Calfat as Independent Director Management For For 3.9 Elect Andrea Laserna Seibel as Alternate Director Management For For 3.10 Elect Olavo Egydio Setubal Junior as Alternate Director Management For For 3.11 Elect Ricardo Villela Marino as Alternate Director Management For For 3.12 Elect Director Appointed by Minority Shareholder Shareholder None Did Not Vote 4 Approve Remuneration of Company's Management Management For Against DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:DTEX3 Security ID:P3593G146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Amend Article 5 to Reflect Changes in Capital Management For For 1.2 Approve Decrease in Size of Board and Amend Article 13 Accordingly Management For For 1.3 Consolidate Bylaws Management For For DURATEX S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:DTEX3 Security ID:P3593G252 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Amend Article 5 to Reflect Changes in Capital Management For For 1.2 Approve Decrease in Size of Board and Amend Article 13 Accordingly Management For For 1.3 Consolidate Bylaws Management For For DURATEX S.A. Meeting Date:JUN 16, 2016 Record Date: Meeting Type:SPECIAL Ticker:DTEX3 Security ID:P3593G146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2 Elect Director Management For For FILA KOREA LTD. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A081660 Security ID:Y2484W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Elect One Inside Director and Two Outside Directors (Bundled) Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For GRUPO CLARIN S.A. Meeting Date:JAN 12, 2016 Record Date:DEC 16, 2015 Meeting Type:SPECIAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Criteria Used by AFSCA to Approve Plan to Conform; Consider Results of Application of Criteria to Plan to Conform; Amend Criteria Used by AFSCA; Void Resolutions of General Meetings that Implemented Plan to Conform; Amend Plan to Conform Management For For GRUPO CLARIN S.A. Meeting Date:APR 25, 2016 Record Date:MAR 22, 2016 Meeting Type:ANNUAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors Management For For 4 Consider Remuneration of Directors; Authorize Advance Remuneration of Directors Management For For 5 Consider Discharge of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 6 Consider Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora); Authorize Advance Remuneration of Internal Statutory Auditors Committee (Comision Fiscalizadora) Management For For 7 Approve Allocation of Income and Cash Dividends in the Amount of ARS 300 Million Management For For 8 Elect Directors and Their Alternates Management For Against 9 Elect Members of Internal Statutory Auditors Committee (Comision Fiscalizadora) and Their Alternates Management For For 10 Approve Budget of Audit Committee Management For For 11 Consider Remuneration of Auditors Management For For 12 Extend Appointment of Price Waterhouse & Co SRL as Auditors for Three-Year Period; Appoint Auditors Management For For HABIB BANK LTD. Meeting Date:MAR 29, 2016 Record Date: Meeting Type:ANNUAL Ticker:HBL Security ID:Y2974J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve A.F. Ferguson & Co as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Final Cash Dividends Management For For 4 Approve Acquisition of Shares in Himalayan Bank Limited Management For For 5 Other Business Management For Against HANKOOK TIRE CO. LTD. Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A161390 Security ID:Y3R57J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For HON HAI PRECISION INDUSTRY CO., LTD. Meeting Date:JUN 22, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:2317 Security ID:Y36861105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4 Approve Issuance of New Shares by Capitalization of Profit Management For For 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Amend Procedures for Lending Funds to Other Parties Management For For 7 Amend Procedures for Endorsement and Guarantees Management For For 8 Amend Trading Procedures Governing Derivatives Products Management For For 9 Amend Rules and Procedures for Election of Directors and Supervisors Management For For 10.1 Elect Gou, Tai-ming with Shareholder No. 1 as Non-Independent Director Management For For 10.2 Elect Lu, Fang-ming, Representing Hon Jin International Investment Co., Ltd. with Shareholder No. 57132 as Independent Director Management For For 10.3 Elect Tai, Jeng-wu, Representing Hon Chiao International Investment Co., Ltd. with Shareholder No. 16662 as Non-Independent Director Management For For 10.4 Elect Chen, Jen-gwo, Representing Hon Chiao International Investment Co., Ltd with Shareholder No. 16662 as Non-Independent Director Management For For 10.5 Elect Huang, Qing-yuan with ID No. R101807XXX as Non-Independent Director Management For For 10.6 Elect Sung, Hsueh-jen with ID No. R102960XXX as Non-Independent Director Management For For 10.7 Elect Fu, Li-chen with ID No. A120777XXX as Independent Director Management For For 10.8 Elect Lee, Kai-fu with ID No. F121958XXX as Independent Director Management For For 10.9 Elect Chan, Chi-shean with ID No. N101117XXX as Independent Director Management For For 11 Approve Release of Restrictions of Competitive Activities of Directors Management For For HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 25, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Amend Articles of Incorporation (Clarification of Issuable Class Shares) Management For For 2.2 Amend Articles of Incorporation (Clarification of Non-voting Preferred Class Share) Management For For 2.3 Amend Articles of Incorporation (Clarification of Non-voting Preferred Convertible Class Share) Management For For 2.4 Amend Articles of Incorporation (Clarification of Non-voting Preferred Redeemable Class Share) Management For For 3.1 Elect Kim Jae-sik as Inside Director Management For Against 3.2 Elect Yook Geun-yang as Inside Director Management For Against 3.3 Elect Park Soon-seong as Outside Director Management For For 3.4 Elect Jeong Hyeong-min as Outside Director Management For For 4 Elect Park Soon-seong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For ICICI BANK LIMITED Meeting Date:APR 22, 2016 Record Date:MAR 11, 2016 Meeting Type:SPECIAL Ticker:ICICIBANK Security ID:Y3860Z132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect M.K. Sharma as Director Management For For 2 Approve Appointment and Remuneration of M.K. Sharma as Independent Non Executive Chairman Management For For 3 Elect Vishakha Mulye as Director Management For For 4 Approve Appointment and Remuneration of Vishakha Mulye as Executive Director Management For For 5 Amend Employees Stock Option Scheme Management For For IMARKETKOREA INC. Meeting Date:MAR 29, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A122900 Security ID:Y3884J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2 Amend Articles of Incorporation Management For For 3.1 Elect Kim Gyu-il as Inside Director Management For For 3.2 Elect Kim Seong-gyun as Outside Director Management For For 3.3 Elect Min Soon-hong as Outside Director Management For For 4.1 Elect Ryu Jae-jun as Member of Audit Committee Management For For 4.2 Elect Kim Seong-gyun as Member of Audit Committee Management For For 4.3 Elect Min Soon-hong as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditor(s) Management For For 7 Approve Stock Option Grants Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:DEC 21, 2015 Record Date:NOV 20, 2015 Meeting Type:SPECIAL Ticker:1398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Hong Yongmiao as Director Management For For 2 Elect Yang Siu Shun as Director Management For For 3 Elect Qu Qiang as Supervisor Management For For 4 Amend Plan on Authorization of the Shareholders' General Meeting to the Board of Directors Management For For 5 Approve Payment Plan of Remuneration to Directors and Supervisors for 2014 Management For For INFOSYS LTD. Meeting Date:MAR 31, 2016 Record Date:FEB 25, 2016 Meeting Type:SPECIAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Stock Incentive Compensation Plan (Plan) and Grant of Incentive to Eligible Employees Under the Plan Management For For 2 Approve Grant of Incentives to Eligible Employees of the Company's Subsidiaries Under the Plan Management For For 3 Elect J.S. Lehman as Independent Director Management For For 4 Elect P. Kumar-Sinha as Independent Director Management For For 5 Approve Reappointment and Remuneration of V. Sikka as CEO & Managing Director Management For For INFOSYS LTD. Meeting Date:JUN 18, 2016 Record Date:JUN 11, 2016 Meeting Type:ANNUAL Ticker:INFY Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements Management For For 2 Approve Dividend Payment Management For For 3 Elect Vishal Sikka as Director Management For For 4 Approve B S R & Co. LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:DEC 15, 2015 Record Date:NOV 30, 2015 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Change of Business Scope and Amend Articles of Association Management For For 2.01 Elect Zhang Jingquan as Director Management For For INTERPARK HOLDINGS CORP Meeting Date:MAR 30, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A035080 Security ID:Y4165S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Lee Gi-hyeong as Inside Director Management For For 2.2 Elect Lee Sang-gyu as Inside Director Management For For 2.3 Elect Yoon Seong-jun as Inside Director Management For For 2.4 Elect Nam In-bong as Non-independent Non-executive Director Management For For 2.5 Elect Han I-bong as Outside Director Management For For 3.1 Elect Han I-bong as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KASIKORNBANK PCL Meeting Date:MAR 30, 2016 Record Date:MAR 10, 2016 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Banthoon Lamsam as Director Management For For 5.2 Elect Nalinee Paiboon as Director Management For For 5.3 Elect Saravoot Yoovidhya as Director Management For For 5.4 Elect Piyasvasti Amranand as Director Management For For 5.5 Elect Kalin Sarasin as Director Management For For 5.6 Elect Sara Lamsam as Director Management For For 6 Approve Names and Number of Directors Who Have Signing Authority Management For For 7 Approve Remuneration of Directors Management For For 8 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Amend Articles of Association: Board-Related Management For For 10 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 25, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL Ticker:KKP Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Operational Results Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4.1 Elect Supol Wattanavekin as Director Management For For 4.2 Elect Chet Pattrakornkul as Director Management For For 4.3 Elect Thitinan Wattanavekin as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Approve Pricewaterhouse Coopers ABAS Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Issuance of Debentures Management For For 8 Amend Bank's Objectives Management For For 9 Amend Memorandum of Association Management For For 10 Reduce Registered Capital Management For For 11 Amend Memorandum of Association to Reflect Decrease in Registered Capital Management For For 12 Other Business Management For Against KT SKYLIFE CO LTD. Meeting Date:MAR 23, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A053210 Security ID:Y498CM107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For Against 2 Elect Two Inside Directors, Three Outside Directors, and Three Non-independent Non-executive Directors (Bundled) Management For Against 3 Elect Two Members of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 26, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results for Year 2015 Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend Payment Management For For 5.1 Elect Anant Asavabhokhin as Director Management For For 5.2 Elect Chalerm Kiettitanabumroong as Director Management For For 5.3 Elect Nantawat Pipatwongkasem as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve EY Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against LARGAN PRECISION CO., LTD. Meeting Date:JUN 08, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:3008 Security ID:Y52144105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Plan on Profit Distribution Management For For 4.1 Elect Yen Shan-Chieh as Independent Director Management For For 4.2 Elect Peng Ming-Hua as Independent Director Management For For 4.3 Elect Non-Independent Director No.1 Shareholder None Against 4.4 Elect Non-Independent Director No.2 Shareholder None Against 4.5 Elect Non-Independent Director No.3 Shareholder None Against 4.6 Elect Non-Independent Director No.4 Shareholder None Against 4.7 Elect Non-Independent Director No.5 Shareholder None Against 4.8 Elect Non-Independent Director No.6 Shareholder None Against 4.9 Elect Non-Independent Director No.7 Shareholder None Against 4.10 Elect Supervisor No.1 Shareholder None Against 4.11 Elect Supervisor No.2 Shareholder None Against 4.12 Elect Supervisor No.3 Shareholder None Against 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 11, 2016 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For Against M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 11, 2016 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For 2 Amend Article 5 to Reflect Changes in Capital Management For For 3 Designate Newspapers to Publish Company Announcements Management For For MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:ANNUAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Capital Budget Management For For 4.1 Elect Directors and Alternates Management For Did Not Vote 4.2 Elect Mauro Gentile Rodrigues da Cunha as Director and Reginaldo Ferreira Alexandre as Alternate Nominated by Minority Shareholders Shareholder None For 5.1 Elect Fiscal Council Members and Alternates and Approve their Remuneration Management For Abstain 5.2 Elect Mario Probst as Fiscal Council Member and Monica Hojaij Carvalho Molina as Alternate Appointed by Minority Shareholder Shareholder None Abstain MAHLE METAL LEVE S.A. Meeting Date:APR 27, 2016 Record Date: Meeting Type:SPECIAL Ticker:LEVE3 Security ID:P6528U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Company's Management Management For For MASSMART HOLDINGS LTD Meeting Date:MAY 26, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:MSM Security ID:S4799N122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Moses Kgosana as Director Management For For 2 Elect Enrique Ostale as Director Management For For 3 Re-elect Chris Seabrooke as Director Management For For 4 Reappoint Ernst & Young Inc as Auditors of the Company with Allister Jon Carshagen as the Audit Partner Management For For 5.1 Re-elect Chris Seabrooke as Chairman of the Audit Committee Management For For 5.2 Re-elect Dr Lulu Gwagwa as Member of the Audit Committee Management For For 5.3 Elect Moses Kgosana as Member of the Audit Committee Management For For 5.4 Re-elect Phumzile Langeni as Member of the Audit Committee Management For For 6 Authorise Board to Issue Shares for Cash Management For For 7 Approve Remuneration Policy Management For Against 1 Authorise Repurchase of Issued Share Capital Management For For 2.1 Approve Fees of the Chairman of the Board Management For For 2.2 Approve Fees of the Deputy Chairman of the Board Management For For 2.3 Approve Fees of the Independent Non-Executive Directors Management For For 2.4 Approve Fees of the Audit and Risk Committee Chairmen Management For For 2.5 Approve Fees of the Other Committee Chairmen Management For For 2.6 Approve Fees of the Committee Members Management For For 3 Approve Financial Assistance to Related or Inter-related Companies or Corporations Management For For MERCADOLIBRE, INC. Meeting Date:JUN 10, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emiliano Calemzuk Management For For 1.2 Elect Director Marcos Galperin Management For For 1.3 Elect Director Roberto Balls Sallouti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Co. S.A. as Auditors Management For For MGM CHINA HOLDINGS LTD. Meeting Date:MAY 25, 2016 Record Date:MAY 23, 2016 Meeting Type:ANNUAL Ticker:2282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3A1 Elect James Joseph Murren as Director Management For For 3A2 Elect Grant R. Bowie as Director Management For For 3A3 Elect Daniel J. D'Arrigo as Director Management For For 3A4 Elect Peter Man Kong Wong as Director Management For Against 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MTN GROUP LTD Meeting Date:MAY 25, 2016 Record Date:MAY 20, 2016 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Azmi Mikati as Director Management For Against 2 Re-elect Koosum Kalyan as Director Management For For 3 Re-elect Alan van Biljon as Director Management For For 4 Re-elect Jeff van Rooyen as Director Management For For 5 Elect Shaygan Kheradpir as Director Management For For 6 Re-elect Christine Ramon as Chairperson of the Audit Committee Management For For 7 Re-elect Peter Mageza as Member of the Audit Committee Management For For 8 Elect Azmi Mikati as Member of the Audit Committee Management For Against 9 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 10 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 11 Place Authorised but Unissued Shares under Control of Directors Management For For 12 Authorise Board to Issue Shares for Cash Management For For 13 Approve Remuneration Philosophy Management For For 14 Authorise Repurchase of Issued Share Capital Management For For 15 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities Management For For 16 Approve Financial Assistance to Directors, Prescribed Officers and Employee Share Scheme Beneficiaries Management For For NAGACORP LTD. Meeting Date:APR 20, 2016 Record Date:APR 15, 2016 Meeting Type:ANNUAL Ticker:3918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Chen Lip Keong as Director Management For For 3.2 Elect Philip Lee Wai Tuck as Director Management For For 3.3 Elect Chen Yiy Fon as Director Management For For 3.4 Elect Michael Lai Kai Jin as Director Management For Against 4 Approve Directors' Remuneration for the Year and Authorize Board to Fix 2016 Directors' Remuneration Management For For 5 Approve BDO Limited as Independent Auditor and Authorize Board to Fix Their Remuneration Management For For 6A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6B Authorize Repurchase of Issued Share Capital Management For For 6C Authorize Reissuance of Repurchased Shares Management For Against 6D Adopt New Share Option Scheme Management For Against 7 Approve Adoption of Dual Foreign Name Management For For NASPERS LTD Meeting Date:AUG 28, 2015 Record Date:AUG 14, 2015 Meeting Type:ANNUAL Ticker:NPN Security ID:S53435103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 March 2015 Management For For 2 Approve Dividends for N Ordinary and A Ordinary Shares Management For For 3 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Brendan Deegan as the Individual Registered Auditor Management For For 4.1 Re-elect Steve Pacak as Director Management For For 4.2 Elect Mark Sorour as Director Management For For 4.3 Elect Koos Bekker as Director Management For Against 5.1 Re-elect Craig Enenstein as Director Management For For 5.2 Re-elect Don Eriksson as Director Management For For 5.3 Re-elect Fred Phaswana as Director Management For For 5.4 Re-elect Ben van der Ross as Director Management For For 6.1 Re-elect Don Eriksson as Member of the Audit Committee Management For For 6.2 Re-elect Ben van der Ross as Member of the Audit Committee Management For For 6.3 Elect Rachel Jafta as Member of the Audit Committee Management For For 7 Approve Remuneration Policy Management For Against 8 Place Authorised but Unissued Shares under Control of Directors Management For Against 9 Authorise Board to Issue Shares for Cash Management For Against 10 Approve the Trust Deed of the Restricted Stock Plan Management For Against 11 Approve Amendments to the MIH Holdings Share Trust Deed, MIH (Mauritius) Limited Share Trust Deed, Naspers Share Incentive Trust Deed and the Share Schemes Management For Against 12 Authorise Ratification of Approved Resolutions Management For For 1.1 Approve Fees of the Board Chairman Management For For 1.2 Approve Fees of the Board Member Management For For 1.3 Approve Fees of the Audit Committee Chairman Management For For 1.4 Approve Fees of the Audit Committee Member Management For For 1.5 Approve Fees of the Risk Committee Chairman Management For For 1.6 Approve Fees of the Risk Committee Member Management For For 1.7 Approve Fees of the Human Resources and Remuneration Committee Chairman Management For For 1.8 Approve Fees of the Human Resources and Remuneration Committee Member Management For For 1.9 Approve Fees of the Nomination Committee Chairman Management For For 1.10 Approve Fees of the Nomination Committee Member Management For For 1.11 Approve Fees of the Social and Ethics Committee Chairman Management For For 1.12 Approve Fees of the Social and Ethics Committee Member Management For For 1.13 Approve Fees of the Trustees of Group Share Schemes/Other Personnel Funds Management For For 1.14 Approve Fees of the Media24 Pension Fund Chairman Management For For 1.15 Approve Fees of the Media24 Pension Fund Trustee Management For For 1.16 Approve Remuneration of Non-Executive Directors for the Year Ending 31 March 2017 Management For For 2 Approve Financial Assistance in Terms of Section 44 of the Act Management For Against 3 Approve Financial Assistance in Terms of Section 45 of the Act Management For For 4 Authorise Repurchase of N Ordinary Shares Management For For 5 Authorise Repurchase of A Ordinary Shares Management For Against NEMAK S.A.B. DE C.V. Meeting Date:NOV 20, 2015 Record Date:NOV 06, 2015 Meeting Type:SPECIAL Ticker:NEMAK A Security ID:ADPV29984 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Resolutions Approved by EGM on June 5, 2015 Management For For 2 Approve Cancellation of 63.56 Million Shares Held in Treasury and Amend Article 7 Management For For 3 Approve Dividends Management For For 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NEMAK S.A.B. DE C.V. Meeting Date:FEB 24, 2016 Record Date:FEB 11, 2016 Meeting Type:ANNUAL Ticker:NEMAK A Security ID:ADPV29984 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Cash Dividends; Approve Maximum Amount for Repurchase of Shares Management For For 3 Elect Directors and Chairmen of Audit and Corporate Practices Committees; Fix Their Remuneration Management For Against 4 Appoint Legal Representatives Management For For 5 Approve Minutes of Meeting Management For For NETEASE INC. Meeting Date:SEP 04, 2015 Record Date:AUG 04, 2015 Meeting Type:ANNUAL Ticker:NTES Security ID:64110W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Re-elect William Lei Ding as Director Management For For 1b Re-elect Alice Cheng as Director Management For For 1c Re-elect Denny Lee as Director Management For For 1d Re-elect Joseph Tong as Director Management For For 1e Re-elect Lun Feng as Director Management For For 1f Re-elect Michael Leung as Director Management For For 1g Re-elect Michael Tong as Director Management For For 2 Approve Appointment of PricewaterhouseCoopers Zhong Tian LLP as Independent Auditors of the Company Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 15, 2015 Record Date:SEP 08, 2015 Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends and Approve Final Dividend Management For For 3 Elect S. Shanker as Director Management For Against 4 Authorize Board to Fix Remuneration of Joint Statutory Auditors Management For For 5 Elect U. P. Singh as Director Management For Against 6 Elect A. K. Dwivedi as Director Management For Against 7 Elect A. Das as Director Management For Against 8 Elect V. P. Mahawar as Director Management For Against 9 Approve Remuneration of Cost Auditors Management For For ORIFLAME HOLDING AG Meeting Date:SEP 25, 2015 Record Date: Meeting Type:SPECIAL Ticker:ORI Security ID:H5884A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Urs P. Gnos as Chairman for the Day for the Extraordinary General Meeting Management For For 2 Designate Florian S. Joerg as Independent Proxy Management For For 3 Change Jurisdiction of Incorporation from Luxembourg to Switzerland via Merger by Absorption of Oriflame Cosmetics SA Management For For 4 Transact Other Business (Voting) Management For Against PEGATRON CORP. Meeting Date:APR 20, 2016 Record Date:MAR 21, 2016 Meeting Type:SPECIAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For PEGATRON CORP. Meeting Date:JUN 21, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Business Operations Report and Financial Statements (Voting) Management For For 2 Approve Plan on Profit Distribution/ Approve Statement of Profit and Loss Appropriation Management For For 3 Approve Issuance of Restricted Stocks Management For For 4.1 Elect T.H. Tung with Shareholder No. 3 as Non-independent Director Management For For 4.2 Elect Jason Cheng with Shareholder No. 37 as Non-independent Director Management For For 4.3 Elect C.I. Chia with Shareholder No. 210889 as Non-independent Director Management For For 4.4 Elect C.V. Chen with ID No.A100743XXX as Non-independent Director Management For For 4.5 Elect Shou-Chung Ting with ID No. E101610XXX as Non-independent Director Management For For 4.6 Elect Tze-Kaing Yang with ID No. A102241XXX as Non-independent Director Management For For 4.7 Elect Schive Chi, Representative of DAI-HE Investment Co., Ltd. with Shareholder No. 294954, as Non-independent Director Management For For 4.8 Elect Syh-Jang Liao, Representative of HONG-YE Investment Co., Ltd., with Shareholder No. 294793 as Non-independent Director Management For For 4.9 Elect C.B. Chang with ID No. D100235XXX as Independent Director Management For For 4.10 Elect Chun-Bao Huang with Shareholder No. 00211424 as Independent Director Management For For 4.11 Elect C.S. Yen with ID No. F101393XXX as Independent Director Management For For 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Management For Against PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:JUL 01, 2015 Record Date:JUN 15, 2015 Meeting Type:SPECIAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Gustavo Rocha Gattass as Alternate Board Member Nominated by Preferred Shareholders Shareholder None Against POLY CULTURE GROUP CORPORATION LTD. Meeting Date:NOV 03, 2015 Record Date:OCT 02, 2015 Meeting Type:SPECIAL Ticker:03636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Capital Increase in Poly Finance Company Limited Management For Against 2 Approve Overseas Bonds Issue Management For For POLY CULTURE GROUP CORPORATION LTD. Meeting Date:JUN 07, 2016 Record Date:MAY 06, 2016 Meeting Type:ANNUAL Ticker:3636 Security ID:Y6S9B3102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Annual Report Management For For 2 Approve 2015 Report of the Board of Directors Management For For 3 Approve 2015 Report of the Board of Supervisors Management For For 4 Approve 2015 Financial Report Management For For 5 Approve 2015 Dividend Distribution Plan Management For For 6 Approve 2016 Financial Budget Management For For 7 Approve 2016 Financing Loans Management For For 8 Approve Provision of Securities for Subsidiaries Management For Against 9 Approve to Appoint Auditors and to Fix Their Remuneration Management For For 10 Approve Continuing Connected Transactions under Finance Lease Framework Agreement and Related Annual Caps Management For For 11 Approve Issuance of Domestic Debt Financing Instruments Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:NOV 16, 2015 Record Date:OCT 22, 2015 Meeting Type:SPECIAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For PT ASTRA INTERNATIONAL TBK Meeting Date:APR 27, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For Against 4 Appoint Auditors Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:APR 28, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve the Implementation of New Accounting Standards Management For For 4 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration and Tantiem of Directors, Commissioners, and Sharia Supervisory Board Management For For 6 Elect Adnan Qayum Khan as Director Management For For PT SEMEN INDONESIA (PERSERO) TBK Meeting Date:MAY 13, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:SMGR Security ID:Y7142G168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge of Directors and Commissioners Management For For 2 Accept Report of the Partnership and Community Development Program (PCDP) and Discharge of Directors and Commissioners Management For For 3 Ratify the Minister of the State-owned Enterprise Regulation No. PER-09/MBU/07/2015 about the PCDP Management For For 4 Approve Allocation of Income Management For For 5 Approve Remuneration and Tantiem of Directors and Commissioners Management For For 6 Appoint Auditors of the Company and the PCDP Management For For 7 Elect Directors and Commissioners Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 28, 2016 Record Date:FEB 11, 2016 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2015 Performance Result and 2016 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend Payment Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors and Sub-Committees Management For For 6.1 Elect Achporn Charuchinda as Directors Management For For 6.2 Elect Wirat Uanarumit as Director Management For For 6.3 Elect Sethaput Suthiwart-Narueput as Director Management For For 6.4 Elect Nimit Suwannarat as Director Management For For 6.5 Elect Piti Tantakasem as Director Management For For REMGRO LTD Meeting Date:NOV 23, 2015 Record Date:NOV 13, 2015 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2015 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with Hein Doman as the Individual Registered Auditor Management For For 3 Re-elect Wilhelm Buhrmann as Director Management For For 4 Re-elect Gerrit Ferreira as Director Management For For 5 Re-elect Frederick Robertson as Director Management For For 6 Re-elect Johann Rupert as Director Management For For 7 Re-elect Herman Wessels as Director Management For For 8 Elect Sonja de Bruyn Sebotsa as Director Management For For 9 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 10 Re-elect Phillip Moleketi as Member of the Audit and Risk Committee Management For For 11 Re-elect Frederick Robertson as Member of the Audit and Risk Committee Management For For 12 Elect Sonja de Bruyn Sebotsa as Member of the Audit and Risk Committee Management For For 13 Re-elect Herman Wessels as Member of the Audit and Risk Committee Management For For 1 Approve Directors' Remuneration Management For For 2 Authorise Repurchase of Issued Share Capital Management For For 3 Approve Financial Assistance to Related and Inter-related Companies and Corporations Management For For 4 Approve Financial Assistance for the Subscription and/or Purchase of Securities in the Company or in Related or Inter-related Companies Management For For SAMSUNG ELECTRONICS CO., LTD. Meeting Date:MAR 11, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1.1 Elect Lee In-ho as Outside Director Management For For 2.1.2 Elect Song Gwang-su as Outside Director Management For Against 2.1.3 Elect Park Jae-wan as Outside Director Management For Against 2.2.1 Elect Yoon Bu-geun as Inside Director Management For For 2.2.2 Elect Shin Jong-gyun as Inside Director Management For For 2.2.3 Elect Lee Sang-hun as Inside Director Management For For 2.3.1 Elect Lee In-ho as Member of Audit Committee Management For For 2.3.2 Elect Song Gwang-su as Member of Audit Committee Management For Against 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Amend Articles of Incorporation Management For For SANDS CHINA LTD. Meeting Date:FEB 19, 2016 Record Date:FEB 05, 2016 Meeting Type:SPECIAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendment of the Terms of the Equity Award Plan of the Company Management For Against SANDS CHINA LTD. Meeting Date:MAY 27, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:1928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Wong Ying Wai as Director Management For For 3b Elect Robert Glen Goldstein as Director Management For For 3c Elect Charles Daniel Forman as Director Management For For 3d Elect Steven Zygmunt Strasser as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SIAM COMMERCIAL BANK PCL Meeting Date:APR 05, 2016 Record Date:MAR 09, 2016 Meeting Type:ANNUAL Ticker:SCB Security ID:Y7905M113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Annual Report of the Board Management None None 2 Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend Payment Management For For 4 Approve Directors' Remuneration and Bonus Management For For 5.1 Elect Anand Panyarachun as Director Management For For 5.2 Elect Prasan Chuaphanich as Director Management For For 5.3 Elect Chakkrit Parapuntakul as Director Management For For 5.4 Elect Kannikar Chalitaporn as Director Management For For 5.5 Elect Thaweesak Koanantakool as Independent Director Management For For 5.6 Elect Kan Trakulhoon as Independent Director Management For For 6 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Amend Memorandum of Association to Reflect Changes Registered Capital Management For For SK HYNIX INC. Meeting Date:MAR 18, 2016 Record Date:DEC 31, 2015 Meeting Type:ANNUAL Ticker:A000660 Security ID:Y8085F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Allocation of Income Management For For 2.1 Elect Kim Jun-ho as Inside Director Management For For 2.2 Elect Park Jeong-ho as Inside Director Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 4 Approve Terms of Retirement Pay Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 07, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association Management For For 2 Approve Business Operations Report and Financial Statements Management For For 3 Approve Profit Distribution Management For For 4 Transact Other Business (Non-Voting) Management None None TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 17, 2016 Record Date:JUN 10, 2016 Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Interim Dividend and Declare Final Dividend Management For For 3 Reelect Ishaat Hussain as Director Management For For 4 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Appoint Branch Auditors and Authorize Board to Fix Their Remuneration Management For For TELESITES S.A.B. DE C.V. Meeting Date:APR 28, 2016 Record Date:APR 20, 2016 Meeting Type:SPECIAL Ticker:SITES L Security ID:P90355127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Series L Shares into Series B-1 Shares and Amend Bylaws Accordingly Management For For 2 Ratify Directors Management For Against 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:700 Security ID:G87572163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Jacobus Petrus (Koos) Bekker as Director Management For For 3b Elect Ian Charles Stone as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against THAI BEVERAGE PCL Meeting Date:APR 28, 2016 Record Date:APR 07, 2016 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Business Operation for 2015 and the Report of the Board of Directors Management None None 3 Approve Financial Statements and Auditors' Reports Management For For 4 Approve Dividend Payment and Appropriation for Legal Reserve Management For For 5.1.1 Elect Narong Srisa-an as Director Management For For 5.1.2 Elect Puchchong Chandhanakij as Director Management For For 5.1.3 Elect Kanoknart Rangsithienchai as Director Management For For 5.1.4 Elect Manu Leopairote as Director Management For Against 5.1.5 Elect Ueychai Tantha-Obhas as Director Management For For 5.1.6 Elect Sithichai Chaikriangkrai as Director Management For Against 5.1.7 Elect Pisanu Vichiensanth as Director Management For For 5.2 Approve Names and Number of Directors Who Have Signing Authority Management For For 6 Approve Remuneration of Directors Management For For 7 Amend Articles of Association of the Company Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve D&O Insurance for Directors and Executives Management For For 10 Approve Mandate for Interested Person Transactions Management For For 11 Adopt ThaiBev Long Term Incentive Plan Management For Against 12 Approve Reduction in Registered Capital Management For Against 13 Amend Memorandum of Association to Reflect Decrease in Registered Capital Management For Against 14 Approve Increase in Registered Capital Management For Against 15 Amend Memorandum of Association to Reflect Increase in Registered Capital Management For Against 16 Approve Allocation of Newly-Issued Ordinary Shares to Accommodate the ThaiBev Long Term Incentive Plan Management For Against 17 Other Business (Voting) Management For Against TOTVS SA Meeting Date:DEC 15, 2015 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb TOTVS Solucoes em Agroindustria S.A. and P2RX Solucoes em Software S.A. Management For For 2 Appoint Apsis Consultoria Empresarial Ltda. as the Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of TOTVS Solucoes em Agroindustria S.A. and P2RX Solucoes em Software S.A. Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For 6 Approved Share Based Incentive and Retention Plan Management For For 7 Ratify the Calculation Methodology of the Stock Option Plan Approved on Nov. 29, 2012 Management For For TOTVS SA Meeting Date:JAN 21, 2016 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wolney Edirley Goncalves Betiol as Director Management For For TOTVS SA Meeting Date:APR 26, 2016 Record Date: Meeting Type:ANNUAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2015 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Fix Number of Directors Management For For 4 Elect Directors Management For For 5 Approve Remuneration of Company's Management Management For For TOTVS SA Meeting Date:APR 26, 2016 Record Date: Meeting Type:SPECIAL Ticker:TOTS3 Security ID:P92184103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Acquisition of Neolog Consultoria e Sistemas S.A. Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 28, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2015 Report of the Board Management For For 2 Approve 2015 Report of the Supervisory Committee Management For For 3 Approve 2015 Audited Financial Statements of the Group Management For For 4 Approve Allocation of Profit and Distribution of Final Dividend Management For For 5 Approve Baker Tilly Hong Kong and Baker Tilly China as International and China Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 28, 2016 Record Date:MAY 27, 2016 Meeting Type:SPECIAL Ticker:696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 20, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Su Tsung-Ming as Director Management For For 4 Elect Chen Johnny as Director Management For For 5 Elect Chen Sun-Te as Director Management For For 6 Elect Fan Ren-Da, Anthony as Director Management For Against 7 Elect Lo Peter as Director Management For For 8 Authorize Board to Fix Remuneration of Directors Management For For 9 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Repurchase of Issued Share Capital Management For For 12 Authorize Reissuance of Repurchased Shares Management For Against UNILEVER PLC Meeting Date:APR 20, 2016 Record Date:APR 18, 2016 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Nils Andersen as Director Management For For 4 Re-elect Laura Cha as Director Management For For 5 Re-elect Vittorio Colao as Director Management For For 6 Re-elect Louise Fresco as Director Management For For 7 Re-elect Ann Fudge as Director Management For For 8 Re-elect Dr Judith Hartmann as Director Management For For 9 Re-elect Mary Ma as Director Management For For 10 Re-elect Paul Polman as Director Management For For 11 Re-elect John Rishton as Director Management For For 12 Re-elect Feike Sijbesma as Director Management For For 13 Elect Dr Marijn Dekkers as Director Management For For 14 Elect Strive Masiyiwa as Director Management For For 15 Elect Youngme Moon as Director Management For For 16 Elect Graeme Pitkethly as Director Management For For 17 Reappoint KPMG LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For For 19 Authorise EU Political Donations and Expenditure Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For YANDEX NV Meeting Date:MAY 27, 2016 Record Date:APR 30, 2016 Meeting Type:ANNUAL Ticker:YNDX Security ID:N97284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board of Directors Management For For 4 Reelect Rogier Rijnja as Non-Executive Director Management For For 5 Reelect Charles Ryan as Non-Executive Director Management For For 6 Reelect Alexander Voloshin as Non-Executive Director Management For For 7 Approve Cancellation of Class C Shares Held in Treasury Management For For 8 Amend Articles to Reflect Changes in Capital Management For For 9 Ratify ZAO Deloitte & Touche CIS as Auditors Management For For 10 Approve 2016 Equity Incentive Plan Management For Against 11 Approve Pledge Agreement Management For For 12 Approve Amendment of General Guidelines for Compensation of the Board Management For Against 13 Grant Board Authority to Issue Ordinary and Preference Shares Management For Against 14 Authorize Board to Exclude Preemptive Rights Management For Against 15 Authorize Repurchase of Share Capital Management For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Developing Markets Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
